Case 3:20-cr-00230-TAD-KDM Document 34 Filed 05/28/21 Page 1 of 2 PageID #: 57




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

UNITED STATES OF AMERICA                            CRIM. ACTION NO. 3:20-00230-01

VERSUS                                              JUDGE TERRY A. DOUGHTY

RAYYUN DERRELL SLEDGE (01)                          MAG. JUDGE KAYLA D. MCCLUSKY

                 REPORT AND RECOMMENDATION ON
  FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Upon reference of the District Court pursuant to 28 U.S.C. § 636(b), and with the written

and oral consent of the Defendant, this cause came before the undersigned U. S. Magistrate

Judge on May 28, 2021, for administration of guilty plea and allocution of the Defendant Rayyun

Derrell Sledge under Rule 11 of the Federal Rules of Criminal Procedure. Defendant was

present with his counsel, Ms. Ashley Martin.

       After said hearing, it is the finding of the undersigned that the Defendant is fully

competent, that his plea of guilty is knowing and voluntary, and his guilty plea to Count Two of

the Indictment, is fully supported by a written factual basis for each of the essential elements of

the offense. In addition, both the Government and the Defendant have waived their rights to

object to the report and recommendation. Accordingly,

       IT IS RECOMMENDED that the District Court ACCEPT the guilty plea of the

Defendant Rayyun Derrell Sledge in accordance with the terms of the plea agreement filed in the

record of these proceedings, and that Rayyun Derrell Sledge be finally adjudged guilty of the

offense charged in Count Two of the Indictment.

       IT IS FURTHER RECOMMENDED that the District Court ACCEPT Defendant’s

agreement to forfeit and abandon any claim, right, title, or interest he may have in the firearm(s)

seized in this matter.
Case 3:20-cr-00230-TAD-KDM Document 34 Filed 05/28/21 Page 2 of 2 PageID #: 58




       IT IS FURTHER RECOMMENDED that, pursuant to the parties’ waiver of their right to

object, that the District Court immediately adopt the report and recommendation without passage

of the requisite delays.

         In Chambers, at Monroe, Louisiana, on this 28th day of May, 2021.



                                           KAYLA DYE MCCLUSKY
                                           UNITED STATES MAGISTRATE JUDGE




                                               2
